DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “105”, “107” (first mentioned in [0012]), “136”, “138” (first mentioned in [0021]), “236”, “238” (first mentioned in [0024]), “209” (first mentioned in [0032]), and “336”, “338” (first mentioned in [0036]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0029], line 7 “128” should be “228”, and line 8 “126” should be “226”.  In paragraph [0031], line 1 “122” should be “222”.  In paragraph [0032], line 2 “236” should be “238”.  In paragraph [0042], line 6 “340” should be “390.  In paragraph [0043], both line 1 and line 6 “340” should be “390”.  
Appropriate correction is required.
			Request for information
The terminology “a sprint core” friction mechanism ([0043] and claim 4) used in the disclosure is so different and uncommon from known friction/damping mechanisms that are generally accepted in the art.  The examiner is unable to fully comprehend the structural elements of “a sprint core friction mechanism”.  Applicant is requested in next communication to provide additional information regarding its nature and application of the “sprint core” in a structural sense so that a proper comparison with the prior art can be made. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 3, it is not clear exactly what “a base shaft” is referring to and how this shaft is related/linked to “a friction shaft” stated in claim 2. 
	In claim 12, lines 5 and 9, “the first diameter” and “a second diameter” are considered vague and indefinite, without defining the geometry of the respective base friction mechanisms.  Further, it is not clear exactly how a diameter, referred to a width of a circle, is related to the corresponding level of resistance in a friction mechanism while the form of the friction mechanism is not clearly given.
	In claim 13, lines 1-2, it cannot be understood exactly how “the second movable shaft” is able to move along “the first slide slot”.  Claim 13 also contradicts with claim 12 that the second link (e.g., 108 of fig. 1) is connected to 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by JP ‘139 (JP 06288139 A).
Regarding claims 1 and 6, JP ‘139 (e.g., fig. 3) shows a friction hinge as claimed, including a first end (13) of a link (13 on left of fig. 3) connected to a slide slot (26) of a first base (20A on left of fig. 3) with a movable shaft (15); and a second end of the link (end with hole 17) connected to a base friction mechanism (40) of a second base (20A on right of fig. 3. Also see friction mechanism in each of the two bases in figs. 5 and 8) with a link friction mechanism (14a, 14b); wherein the link includes a joint (11, 16) positioned between the moveable shaft and the link friction mechanism.  Further to claim 6, JP shows a second link (12 on 
As to claim 5, the first base (20A) includes a base friction mechanism (figs. 5 and 8) for a different link (12 on right of fig. 3) connected to the link by the joint (11, 16).
As to claim 8, the first link and the second link overlap at the joint (see fig. 2 and 3).
As to claim 9, the first base and the second base (20A, 20A) rotate from a first position to a second position via the joint (fig. 5 or fig. 8).
As to claim 11, the first base and the second base free stop at a plurality of angles between 0 degree and 360 degrees (the first base and the second base of JP can stop freely at infinite number of angles in the range between 0 degree and 360 degrees, since nothing in the hinge prevents the rotation between the bases).
 Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

10.	Claims 2-4, 7, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘139 in view of Hu et al. ‘924 (US 10,597,924 B2).
Regarding claims 2-3 and 10, JP discloses the invention as claimed except for the base friction mechanism including a link gear interacting with a base gear to generate friction.  Instead, JP shows a base friction mechanism including a spring-slider device (base friction mechanism 40) to generate friction with a cam end (link friction mechanism 14a, 14b) of the link to hold the door at various positions (see paragraphs [0018]-[0021] of Dialog translation).  Hu et al. teach a hinge having a friction mechanism including a link gear (22) coupled to the shaft and interacting with a base gear (12) coupled to a base shaft to provide a deceleration and a self-locking to the door (line 57 of col. 3-line 17 of col. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the base friction mechanism and the link friction mechanism of JP with a base gear and a link gear as taught by Hu et al., to provide a deceleration and a self-locking to the door.
Regarding claim 4, the combination of JP and Hu et al. does not show the base friction mechanism including one side of a sprint core coupled to the base In re Dailey et al., 149 USPQ 47.
As to claims 7 and 12, the JP-Hu et al. combination does not show that the second base friction mechanism provides greater friction than the first base friction mechanism as stated in claim 7.  Instead, the combination of JP and Hu et al. shows both the first and second base mechanisms providing the same amount of friction (one is mirror-image of the other).   However, it would have been an obvious matter of design choice to modify the friction mechanisms such that the second base friction mechanism provides greater friction than the first base friction mechanism, since applicant has not disclosed that the first and second friction mechanisms having different frictions solves any stated problem or is for any particular purpose and it appears that the first and second base friction mechanisms of the combination, providing same amount of friction, would perform equally well. In re Kuhle, 188 USPQ 7.   Similarly, it would have been an In re Kuhle, 188 USPQ 7.	
As to claim 13, as best understood, the second movable shaft of JP (15 on the right of fig. 3) moves along the second slide slot (26) when the first base (20A, right side of fig. 3) is rotated at the joint (11, 16) from the second base (figs. 5 and 8).
As to claim 14, as best understood, the first movable shaft of JP (15 on the left side of fig. 3) moves along the first slide slot (26) when the first base is rotated at the joint (11, 16) from the second base.
As to claim 15, the first link and the second link (12, 12) of JP are separate links that are connected by the joint shaft (11) at the joint.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 8,982,542 B2 (Bohn) shows a hinge for electronic device having two cross links connecting two bases.  Each link engages a friction mechanism (e.g., embodiment of fig. 16) and each friction mechanism can be selected from a various devices.  Bohm also shows the hinge can be modified to rotate 360 degrees. 
US 10,152,095 B2 (Lin et al.) shows a similar hinge where one end of each link is connected to a friction mechanism and is slidable along a slot.  However, the other end of the link is not slidable in a slot.
US 6,832,412 B2 (Kim) shows a hinge having a link gear and a base gear to generate friction or damping in order to reduce noise and to provide smooth opening/closing of the hinge.



 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM	
May 14, 2021